01-15-00130-CR
                                     CHRIS DANIEL
                                 HARRJS.COUNTY DISTRICT CLERK




                                                                                 FILED IN
February 10,2015                                                          1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                          2/12/2015 10:58:04 AM
HONORABLE STACEY W. BOND
                                                                          CHRISTOPHER A. PRINE
176TH DISTRICT COURT .                                                             Clerk
HARRIS COUNTY
HOUSTON, TEXAS

Defendant's Name: MICHAEL W. PETERS

Cause No: 1413407

Court: 176TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Defendant's Notice of Appealon motion only- filed date: 02/09/2015
Ruling Made: 0110812015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




sl Naomi Salinas
Criminal Post Trial Deputy .

CC: Devon Anderson
    District Attorney .
    Appellate Division
    Harris County, Texas

                         . , .




This is your notice to inform anY and all substitute reporters iIi this cause.




                    1201 Franklin P.O. Box 4651   Houston, Texas 77210-4651
                                                         Cause     NO.1 y/3L/fJ '7
                                                         THE STATE OF TEXAS

                                 ~~G\~\ ~-kr~AI _ _ __

                     \1                     istrict Court / County Criminal Court at Law No. _ __

                                                           Harris County, Texas


                                                            NOTICE OF ApPEAL

TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                                                 FILED
                                                                                                                  ~hrjs Daniel
           _                                                                                                           D,strict Clerk
On         reb. q -_
                   ~!)                15" . '.
                           (date), the defendant in the above numbered and                                         ~ cays~g~ves            .
NOTICEOF ApPEAL of his ~. ~r\\-uk. r-I\o\'\a", to 5~((.~:S ;>      Tlme:_                                                         LU15

The unjersigned attorney (check appropriate box):
     rJ!' MOVES to withdraw.
     I:l    AOVISESthe court that he will CONTINUE to represent the '

           FEB· ~ ~iJ d/"1/I(.
Date


, Defendant (printed name)


                                                                            State Bar N u~r              ?         f     -:J / (' . I          j:/;
                                                                             1>5~1         .,     118     1()'~             f                                                                   ORDER



               t---L..!_q_. . .
           On __                f,---I_5
                                      __ the Court conducted a hearing and FINDS that defendant / appellant
           I:] IS ~~indigent        at this time.
           bYiS indigent for the purpose of
                      I:]   employing counsel
                      I:] p~for a         clerk's and court reporter's record.
                      ~mploying counselor paying for a clerk's and court reporter's recorq.
The Court ORDERS that
     ~:nsel's motion to withdraw is GRANTED / DENIED.
     o Defendant / appellant's motion (to be found indigent) is DENIED.
     ~iendant's / appellant's motion is GRANTED and
          o      .                                                   (attorney's name & bar card number)
                    ~POINTED to represent defendant / appellant on appeal.
                 ~ The COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                     defendant / appellant.
BAIL IS:
     o     SET   at $ _ _ _ _ _ _ _ _ _ __
     o     T~NTfNUE as presently set. . .
     O>--DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:       -_=-~-10-1~/;_1_:;;-·/_--
                                                                          U~E    PRESIDING,       .
                                                                         ~~ISTRICT        RT /
                                                                         COUNTY CRIMINAL COURT AT LAW No. __,
                                                                         HARRIS COUNTY, TEXAS




C:\Users\mindy.ochsner\Desktop\Notice of Appeal {2 pages-wout Affirmation).doc                            Page 20f2
                                                                   1/09108
                    .'   .
                                                   Cause No. 141340701010

THE STATE OF TEXAS                                                            IN THE   176TH   DISTRICT COURT

v.
                                                                              HARRIS COUNTY, TEXAS
MICHAEL PETERS, Defendant
           TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT'OF ApPEAL*

I, judge of the trial court, certify this criminal case:
     D       is not a plea-bargain case, and the defendant has the right of appeal. [or]
     fiJ     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal. [or]
     D       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal. [or]
     D       is a plea-bargain case, and the defendant has NO righ~ of appeal. [or]
     D       the defendant has waived the right of appeal.

                                                                                    JAN - 9 2015
                                                                         Date Signed




Defendant                                                               '~~unsell

Mailing Address:

Telephone number:            Z 1f /- 3 ['1- 2./9 b                       Mailing Address:

Fax number (if any):          ~Jt         ED                             Telephone number:
                              .   Chris Daniel
                                  District Clerk                         Fax number (if any):
                .                 ).\ N Q- 20\5
* "A defendant in a criminal cas~llas the right of a  e   nder these rules. The trial court shall enter a certification of the defendant's
right to appeal in everyr~:jn.     . I          lr~ment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guiltY or nolo CQlUend~re-and the punishment did not exceed the punishment recommended by the
prosecutor and agreed t@oy-{he"defeiidant":;-~'defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (8) after getting the trial court's pennission to appeal." TEXAS RULES OF ApPELLATE PROCEDURE
25.2(a)(2).
 Judgment:                       Vol._ _ Pg.,~~

 Judge Presiding   S~ IA} &1tot
 Court Reporter_ _ _ _      ' _--:--_ _ __
 Court Reporter____...._ _ _ _ _ _ _ __
 Court Reportei'_ _ _ _ _ _ _ _ __

 Attorney\D \\
 on Trial  \        \w,        nf,..Uri
                     n 1'\1\'\ \'    r;h C
                                        \~
 Attorney \ l ,\(l
 on Appeal._W!\.,..::,
             :........L......:.....:._ _ _ _ _ _ _ __


        Appointed
                    ----- Ifued ~

 Jury Trial:            Yes_ _ _ No_-----''-'-

 PUDislniteDID/-                                  .     j
 Assessed ~-\O           81:WCv~8 "\X[\\t~
 Companion Cases
 (IfKnown)_ _---,--,_:--_ _ _ _~-

  Amount of
, Appeal Bond
                0~ ()I-.J
                    K\
               --------~--

 Appellant
 Confmed:               Yes~,   ___, _ _ No_ __

 Date Submitted ")
 To Appeal sec~o~ I '
                         (;J1 S
                             I




 Deputy   c~~[]-=-"'"4A-ln&G-,
                        -           ---r
                                          \'?l~~